DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0104923 to Jung et al. (Jung) in view of U.S. Patent Application Publication 2014/0346942 to Kim et al. (Kim) and KR 10-1506413 to Asahi Kasei Chemicals Corp (Asahi).
In reference to claim 1, Jung teaches a vacuum adiabatic body (FIG. 1), comprising: a first plate (110, FIG. 1-8) to have a first temperature (inherent; par 0048); a second plate (120, FIG. 1-8) to have a second temperature different from the first temperature of the first space (inherent; par 0048); a seal (200, FIG. 1-8) configured to seal the first plate (110, FIG. 1-8) and the second plate (120, FIG. 1-8) to provide a space (130, FIG. 1-8) that has a third temperature (inherent), the space to be provided into a vacuum state (par 0047), but does not teach an exhaust port configured to exhaust gas from the space, wherein the air exhausted through the exhaust port includes the air inside of the film.  Kim teaches a refrigerator (FIG. 1-12) comprising an exhaust port (44, FIG. 1-12) through which a gas in the space is exhausted (par 0058) wherein the air exhausted through the exhaust port includes the air inside of the film (par 0006 and 0008) in order to evacuate gas from the vacuum space (par 0058-0059).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Jung, to add an exhaust port through which a gas in the space is exhausted, wherein the air exhausted through the exhaust port includes the air inside of the film, as taught by Kim, in order to evacuate gas from the vacuum space.
Jung also does not teach a porous substance to be disposed within the space and a film configured to accommodate the porous substance therein.  Asahi teaches a porous substance package (1, FIG. 3) comprising a porous substance (2, FIG. 3; par 0058) and a film (3, FIG. 3) configured to accommodate the porous substance therein (par 0058 and 0192) in order to suppress heat transfer by air and enhance the insulating property of the system (par 0002).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Jung, to add a porous substance to be disposed within the space and a film configured to accommodate the porous substance therein, as taught by Asahi, in order to suppress heat transfer by air and enhance the insulating property of the system.
In reference to claims 2-16, Jung, Kim and Asahi may or may not teach said limitations, however, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various insulation panels for refrigerators having vacuum within to be obvious in order to provide an efficient insulation panel.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Kim, Asahi and U.S. Patent 5,532,034 to Kirby et al. (Kirby).
 In reference to claim 18, Jung, Kim and Asahi teach the vacuum adiabatic body as explained in the rejection of claim 1, but they do not teach wherein based on the exhaust port exhausting the air, the film is punched, thereby releasing the porous substance into the space.  Kirby teaches a getter system for vacuum insulation panels (FIG. 1-15) comprising a punching mechanism for puncturing the film (inherent in order to allow an actual production of the hole through which gas or liquid flow into the system; col 3, lines 25-35) in order to allow for an activation system without causing damage to the walls of the film (col 2, lines 43-47).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Jung, Kim and Asahi, to add a punching mechanism for puncturing the film, based on the exhaust port exhausting the air, thereby releasing the porous substance into the space, as taught by Kirby, in order to allow an actual production of the hole through which gas or liquid flow into the system, which, in turn, allows for an activation system without causing damage to the walls of the film.
In reference to claims 2-16, Jung, Kim, Kirby and Asahi may or may not teach said limitations, however, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various insulation panels for refrigerators having vacuum within to be obvious in order to provide an efficient insulation panel.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,876,786. Although the claims at issue are not identical, they are not patentably distinct from each other because they teach a vacuum adiabatic body comprising two plates with sealed vacuum established between them, having a porous substance within a film and an exhaust port to evacuate air from the porous package, as described in detail above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached form PTO-892 for relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
12/17/2022